IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TIFFANY BELLAMY,                         : No. 350 EAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (HOSPITAL OF THE                   :
UNIVERSITY OF PENNSYLVANIA),             :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.